Citation Nr: 0200447	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The residuals of the veteran's prostate cancer are 
characterized by urinary hesitancy, a weak urinary stream, 
and occasional urinary dribbling.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7528, 7527 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
higher rating.  The Board concludes that the discussions in 
the rating decision, statement of the case and related 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  

In addition, the RO acquired relevant private and VA 
treatment records, and letters from the veteran's private 
physician, and afforded the veteran VA examinations.  In a 
statement submitted in September 2001, the veteran stated 
that he had no further evidence to submit in connection with 
his claim and that he did not want a personal hearing.  
Accordingly, the Board concludes that the record as it stands 
is complete and adequate for appellate review and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000.

The veteran contends that his residuals of prostate cancer 
are more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The record shows that the RO granted service connection for 
prostate cancer residuals in an August 1998 rating decision 
and assigned a 100 percent evaluation effective from May 
1998.  By rating decision in December 2000, this evaluation 
was decreased to 10 percent effective from February 2000.

In relation to the present appeal, a VA examination was 
performed in May 1999.  The examiner noted that the veteran 
had been diagnosed with prostate cancer approximately one 
year earlier.  At that time, a CT scan for staging was 
negative for any spread.  The veteran was treated with 
external beam radiotherapy and brachytherapy, and his six 
month check-up showed no signs of recurrence of prostate 
cancer.  Due to the radiotherapy, the veteran developed 
urinary stream hesitancy, a weak stream, and difficulty 
initiating urination.  He also had infrequent dribbling, 
occasional dysuria, impotence, and irregular, urgent bowel 
movements, with occasional blood.  Physical examination was 
negative.  The examiner's impression was that the veteran was 
status post treatment of early stage prostate cancer with no 
evidence of recurrence or persistence.  

A July 1999 urodynamic flow study from Gundersen Lutheran 
Clinic found an average volume of 9.4 cubic centimeters per 
second.  In an October 1999 letter, Thomas A. Londergan, 
M.D., stated that the veteran was diagnosed with prostate 
cancer in March 1998 and underwent a seed implant in July 
1998.  The veteran experienced erectile dysfunction due to 
the radiation therapy, as well as intermittent bowel 
complaints.

In a February 2000 letter, Dr. Londergan wrote that the 
veteran had intermittent blood from the rectum that was not 
unusual following radiation therapy.  The radiation therapy 
had also caused erectile dysfunction.  Dr. Londergan 
discussed differing PSA levels and stated that it was 
difficult to assess whether there was any true recurrence of 
the veteran's prostate cancer.  However, he opined, "I 
cannot truly say that he has evidence of recurrent prostate 
cancer."  

During a May 2000 VA examination, the examiner noted that the 
veteran had developed bright red blood per rectum, as well as 
other bowel problems, following his radiation therapy.  The 
veteran's private physician believed that he may have 
radiation proctitis.  The VA examiner found that it was as 
likely as not that the veteran's symptoms constituted 
radiation proctitis and were related to his radiation 
therapy.  VA clinical records from March to June 2000 note a 
history of prostate cancer, but no recurrence.

The veteran's residuals of prostate cancer have been assigned 
a 10 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7528-7527 (2001).  Under 
Diagnostic Code 7528, if there has been no local reoccurrence 
or metastasis, residuals of malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  Likewise, 
under Diagnostic Code 7527, postoperative residuals of 
prostate gland injuries are to be rated either on the basis 
of voiding dysfunction or a urinary tract infection, 
whichever is predominant.  In this case, the record is devoid 
of any evidence of reoccurrence or metastasis of the prostate 
cancer.  In addition, the veteran has not expressed 
complaints relating to urinary tract infection, and there is 
no specific evidence of renal dysfunction.  Hence, evaluation 
on the basis of voiding dysfunction is appropriate.

Voiding dysfunction is evaluated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  Evaluation under 
urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a (2001).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id. 

In the present case, the veteran reported urinary stream 
hesitancy, a weak stream, difficulty initiating urination, 
and infrequent dribbling at the May 1999 VA examination.  The 
subsequent 1999 urodynamic flow study from Gundersen Lutheran 
Clinic found an average volume of 9.4 cubic centimeters per 
second.  The remainder of the medical records contain no 
complaints or findings regarding voiding dysfunction.  
Therefore, based upon the above findings, the veteran's 
residuals are appropriately rated at 10 percent as being 
productive of marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with a 
markedly diminished peak flow rate.

An evaluation in excess of 10 percent is not warranted 
because the veteran does not experience leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day; daytime voiding interval between 1 and 
2 hours, or awakening to void 3 to 4 times per night; or 
urinary retention requiring intermittent or continuous 
catheterization.  Accordingly, the benefit sought on appeal 
is denied.

The Board emphasizes that the RO awarded separate disability 
evaluations for impotency and radiation proctitis, as well as 
special monthly compensation for loss of use of a creative 
organ.  Therefore, the symptoms related to these conditions 
were not considered in the present appeal.


ORDER

An evaluation in excess of 10 percent for residuals of 
prostate cancer is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

